Filed 7/27/21 P. v. Bulls CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077170

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCE384442)

SHONNEL RASHAWN BULLS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Lantz Lewis and John M. Thompson, Judges. Affirmed.
         Heather L. Beugen, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha
Cortina and Quisteen S. Shum, Deputy Attorneys General, for Plaintiff and
Respondent.


         Shonnel Rashawn Bulls elected to defend himself against residential
burglary and petty theft charges. But at the hearing immediately before his
trial was scheduled to begin, he asked for counsel to be reappointed. After a
lengthy and sometimes blunt colloquy regarding the reasons for Bulls’s last-
minute change of heart, Judge Lewis granted the request for appointment of
counsel, which delayed the trial and ultimately resulted in the case being
reassigned to Judge Thompson.
      A jury trial resulted in guilty verdicts on both charges. Bulls now
argues on appeal that certain comments made by Judge Lewis disparaged his
abilities and coerced him into giving up his right to represent himself. But
Bulls himself made it clear that he wanted counsel appointed because he did
not understand the law well enough to try his own case. And while Judge
Lewis’s comments were frank and occasionally harsh, they were not coercive.
Accordingly, we affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
      Familiarity with different aspects of Bulls’s underlying case, the
testimony at his trial, and his motion hearings are required to understand
the full context of his arguments. We recite this history accordingly.
1.    The Burglary
      One night in July, the manager of the Budget Inn Motel observed a
man peering into a car in the motel parking lot. After speaking to him and
confirming he was not a guest, the manager asked him to leave. The man
complied, but returned a few minutes later with a second man, prompting the
manager to call the police. The two men were then briefly interviewed by
officers from the El Cajon Police Department, one of whom was Officer
Hannibal, and the contact was captured on their body worn cameras (BWC).
Bulls identified himself by his name and birthdate, while the other man gave
the name of Jeremiah Williams.




                                       2
      About a half hour later, two men entered an occupied room at the
nearby El Cajon Suites. A security camera recorded the entry. The men
were wearing the same distinctive outfits that Williams and Bulls wore
earlier that night as captured on the BWC footage. They took personal items
of two victims and then left the scene.
      An image from the security footage was circulated to El Cajon police
officers to see if anyone recognized the two men. This caused Officer
Hannibal to reach out to Officer Howard, who was investigating the burglary.
Howard compared the BWC footage from earlier that night at the Budget Inn
with the surveillance video from the El Cajon Suites and saw the same men
on each. As he described it, they were “wearing the exact same clothing,
[with] the exact same backpacks, all the way down to the same watch on the
wrist.”
      Although Bulls identified himself on the BWC footage, Howard
apparently wanted to confirm that this was his real name, so he designed a
ruse to get Bulls to talk to him. In that conversation, Howard asked Bulls to
help him with an unrelated, fictitious matter. Bulls explained that he knew
the area near the Budget Inn Motel and remembered being contacted by
officers around the time of the burglary.
      Bulls was charged with residential burglary and petty theft based on
the El Cajon Suites incident. At his trial, Howard identified Bulls from their
personal contact, and testified he was certain Bulls was one of the men from
the surveillance video. Bulls testified on his own behalf. He acknowledged
his contact with officers at the Budget Inn and admitted that he entered the
room at the El Cajon Suites, but claimed Williams had tricked him and
denied participating in any burglary. Bulls was subsequently convicted of
both crimes.


                                          3
2.    Bulls’s Representation and Pretrial Motion Hearings
      From the very outset, the issue of Bulls’s representation was fraught
with difficulty. The public defender was appointed as counsel, but at his

arraignment before Judge Amador, Bulls requested a Marsden1 hearing. He
talked at length during the hearing, relaying a broad range of concerns—only
some of which pertained to his counsel’s performance. At various times, he
tested the patience of the court, interrupting Judge Amador more than
once—and ultimately earning admonitions to “be quiet for a minute” and
“quit talking.” Before denying the Marsden motion, Judge Amador
commented that it was “clear to the court that Mr. Bulls has a problem
listening and understanding.” Bulls contested this point, and then asserted
that he wanted to act as his own attorney.
      After the Marsden hearing concluded, Judge Amador provided some
gentle but firm advice to Bulls about the perils of representing himself. He
relayed “an old saying [that] ‘it is a fool who has himself for a client,’ ” and
asserted “there’s a reason for that [saying], okay?” Later on, he told Bulls it
was “always unwise to exercise [the] right” to self-representation and, after
describing the particular disadvantages that Bulls would face, he left Bulls
with one piece of advice before granting his request:
         “Here’s the thing. You’re going to be moving forward in
         this case. At some time, you’re going to be progressing
         through this. If you feel that you are overwhelmed, if you
         feel that you’ve made a bad decision, all right, there is no
         shame, and we often have pro pers who—when, at the end
         of the day, week, or month, say to themselves ‘I think I
         made a bad decision,’ but their pride puts themselves in a
         position that they don’t want to change; then if you make
         that decision, then let the court know, and then the court
         will make other arrangements.”


1     People v. Marsden (1970) 2 Cal.3d 118 (Marsden).
                                         4
      In the following months, Bulls acted as his own attorney and filed
several motions that evidenced both his dedication to his case and his
misunderstanding of the law. He requested discovery of items he was not
entitled to, and seemed to be under the impression that the People were
obligated to disclose in detail how they planned to put on the case in order to
assist Bulls in preparing a defense.
      It is clear from these pretrial motion transcripts that Bulls’s frustration
mounted as the trial date approached and he felt he had not been treated
fairly. While a minority of his complaints might have had merit, his
difficulties were augmented by the challenges of proceeding in propria
persona while he was incarcerated and Bulls’s personal opinions about how
the law should work—notably, that there was no probable cause to hold him,
and that if the prosecution failed to ensure he had versions of every item he
thought was discoverable in formats that would enable him to easily review
them from jail, the court should sanction the prosecution and even suppress
evidence. As in his Marsden hearing, Bulls struggled to conduct himself
appropriately, interrupting judges he appeared before, insisting on his view
of the issues, and labeling decisions that he did not like “biased and
prejudicial.”
      By the time he appeared before Judge Lewis on the day his trial was
set to begin, these dynamics were rather entrenched. Bulls had filed several
pretrial motions, and continued to focus on discovery information he thought
he had received late—some of which was only provided to him as a courtesy.
At several points, Judge Lewis paused the discussion to make sure Bulls
understood what was happening and why, explaining the proper time to
argue particular motions, how burdens of proof shift, and legal concepts like
relevance. During these early exchanges, Judge Lewis struck a respectful


                                       5
tone, recognizing that Bulls had “done a lot of hard work” to prepare for his
case but also explaining that he misunderstood some aspects of the law. Over
time, these educational interludes became somewhat tense. Bulls
interrupted Judge Lewis and repeated himself at length, which eventually
prompted Judge Lewis to break into Bulls’s soliloquy to say the following:
         “Okay. Mr. Bulls, we’re going to stop because it’s apparent
         that you’re not a trained attorney. It’s apparent that you
         don’t know how evidence unfolds in trial. It’s apparent you
         don’t know what’s relevant and not relevant. It’s apparent
         you don’t know that at a preliminary hearing the People
         don’t have to present all the evidence. It’s apparent that
         you’re at a real disadvantage because you’re representing
         yourself, and I’m done because you keep on saying the same
         thing over and over and over again.”2
      Judge Lewis then explained again why the discovery issues Bulls
remained focused on would not help him mount an effective defense and
attempted to move on to jury selection. In response, Bulls raised an issue
they had already discussed—his request to suppress his statement to Howard
confirming he was contacted by Hannibal because Bulls was allegedly tricked
into speaking with Howard and thus not properly Mirandized. Judge Lewis
explained that even though he had conditionally ruled in Bulls’s favor on that
motion, the result of that ruling would not lead—as Bulls apparently
thought—to the suppression of the BWC footage in which Bulls identified
himself and wore the same outfit later seen on one of the figures in the




2     Judge Lewis made these comments in response to Bulls’s apparent
assertion that the People could not introduce any evidence at trial that they
had not presented at his preliminary hearing, his position that the BWC
evidence was irrelevant to his case, and his fixation on when certain evidence
was provided to him—which Judge Lewis had already explained amounted to
a “technical” discovery violation but not a substantial violation of his rights.
                                       6
surveillance video. After this discussion, Bulls asserted that he now wanted
the court to appoint a lawyer to represent him.
      Judge Lewis responded that he thought Bulls was only asking for an
attorney because he did not like the rulings on his motions and was
attempting to game the system. Bulls contested this characterization and
asserted he wanted an attorney because “I don’t understand the law, your
honor, so I don’t think I should represent myself.” Judge Lewis pushed back
more than once, asking again if his adverse rulings on Bulls’s motions
motivated this change. Bulls explained that he wanted an attorney because
the rulings made him realize his understanding of the law was flawed. He
also implied that Judge Lewis’s rulings were biased, but he stated no fewer
than three times that he wanted an attorney because he did not understand
the law. Bulls ultimately summed up his request in these terms: “What I’m
saying is I can’t adequately represent myself because my interpretation of the
law is wrong. So I don’t believe that’s a fair trial for me to go to trial. Like
you said, your honor, I’m not a lawyer, and you say my interpretation of the
law is wrong and that I’m repeating. Yes, I agree with you, your Honor.
Yeah, I’m not a lawyer.”
      After that, Judge Lewis offered his candid assessment that Bulls’s
request was likely a delaying tactic, but went on to note that “[t]here’s a lot of
caselaw that says somebody who wants an attorney can do it before jury
selection starts.” He then told Bulls, “You made a stupid decision to
represent yourself and it’s only become apparent to you when the rulings
went against you.” He nonetheless granted Bulls’s request for the
appointment of counsel over the objection of the People.




                                         7
                                 DISCUSSION
      Bulls raises only one issue for our review, claiming that Judge Lewis’s
“meanspirited” and “harsh” comments coerced him to give up his right to
represent himself. Read in context, Bulls’s characterization of Judge Lewis’s
comments does not withstand scrutiny.
      In reviewing the record, we bear in mind that “[o]ur role . . . is not to
determine whether the trial judge’s conduct left something to be desired, or
even whether some comments would have been better left unsaid. Rather,
we must determine whether the judge’s behavior was so prejudicial that it
denied [the defendant] a fair, as opposed to a perfect, trial.” (People v. Snow
(2003) 30 Cal.4th 43, 78 (Snow).)
      Here, Bulls’s claim is confined to the pretrial context, where he alleges
Judge Lewis deprived him of his fundamental right to represent himself by

disparaging his legal acumen.3 On its face, this argument lacks force
because no jury was present—a particularly important aspect of cases
involving judicial disparagement. (See People v. Banks (2014) 59 Cal.4th
1113, 1175 [disapproving defendant’s judicial bias claim in large part because
he “[did] not demonstrate any way in which the court’s pretrial comments
impacted the jury”]; People v. Abel (2012) 53 Cal.4th 891, 915 [“The court’s
comment could not have influenced the jury, as the jury did not hear it.”];
Victaulic Co. v. American Home Assurance Co. (2018) 20 Cal.App.5th 948,



3     While judicial misconduct can conceivably take any form, there are
some well-recognized categories. (See generally Cal. Judges Benchbook: Civ.
Proceedings‒After Trial (CJER 2020) Judicial Misconduct, § 2.7 [listing
recognized types of misconduct].) Among these types of misconduct, two bear
some relation to Bulls’s claim here: (1) that judges may not ridicule or
disparage a party, and (2) that judges may not coerce a party to relinquish a
substantial or procedural right.
                                        8
975 [judicial misconduct occurred where judge “openly mocked” a witness in
front of the jury].)
      People v. Sturm (2006) 37 Cal.4th 1218 (Sturm), a capital case on which
Bulls relies, further highlights the importance of what the jury hears. Two
judicial missteps occurred in that case—the trial court’s inappropriate
comment to prospective penalty phase jurors that premeditation was a
“ ‘gimme’ ” (id. at p. 1231), and the judge’s “pattern of disparaging defense
counsel and defense witnesses in the presence of the jury, [which] conveyed
the impression that he favored the prosecution by frequently interposing
objections to defense counsel’s questions.” (Id. at p. 1238.) As the Sturm
court observed, “[t]rial judges ‘should be exceedingly discreet in what they
say and do in the presence of a jury lest they seem to lean toward or lend their
influence to one side or the other.’ ” (Id. at p. 1237, italics added.) A more
recent Supreme Court case further emphasized the importance of what
occurs in front of jurors in analyzing a claim of judicial bias. (People v. Nieves
(2021) 11 Cal.5th 404, 482‒485.) Often referring back to Sturm, the Nieves
court contrasted the trial judge’s pattern of making “persistent, discourteous,
and improper remarks” to the jury about defense counsel with reflections of
“occasional impatience” that do not amount to bias.
      The situation before us falls into the latter category. But even
assuming the trial court’s comments were as disparaging as Bulls asserts,
they occurred only in the presence of counsel, at a hearing that took place
before jury selection had even commenced—making this case entirely distinct
from Sturm or Nieves, where the jury witnessed the judge’s remarks.
      In recognition of this critical distinction, Bulls emphasizes the effect of
the judge’s comments allegedly had on him, claiming he only gave up his
right to represent himself because he was ridiculed by the court. But a


                                        9
contextual reading of the hearing transcript does not support this view. For
one, arguably the harshest comment (“You made a stupid decision to
represent yourself”) was made after Bulls repeatedly requested appointment
of counsel. As we have already described, Bulls asserted that he wanted a
lawyer because the adverse rulings on his motions made him realize he did
not understand the law. That Judge Lewis’s comments could have
contributed to this realization is neither here nor there, because it was not
the judge’s purportedly harsh tone Bulls was responding to—it was the
essential fact that his understanding of the law was deficient. When Bulls
realized this, he asked for help, perhaps recalling Judge Amador’s advice.
And he stated at least three times that he wanted a lawyer because he did
not understand the law well enough to continue representing himself. He
reiterated this explanation even when his motives were questioned by Judge
Lewis.
      In contrast, the judicial coercion criticized in other cases involves the
court using its powers to cow parties into a course of action. In Barrientos v.
City of Los Angeles (1994) 30 Cal.App.4th 63, for example, the court
sanctioned two opposing attorneys for failing to settle their case. As the
appellate court explained, it is not improper for a trial court to “direct
litigants to engage in settlement negotiations” but it “may not compel
litigants to settle a case.” (Id. at p. 72.) In the same way, it is not improper
for a judge to discourage a defendant from representing himself by making
plain the disadvantages that choice will inevitably entail. Judge Amador did
as much when he advised Bulls of the old saying that only a fool has himself
for a client, and when he stated outright that self-representation was an
unwise decision. His advice can hardly be framed as objectionable. Judge




                                        10
Lewis’s comments, while perhaps not as politely phrased, communicated the
same point.
      In all, we identify no judicial misconduct here—only strong language
from the court accompanying Bulls’s realization that he was in over his head.
The right to represent oneself does not carry with it the right to be shielded
from all of the adverse consequences of doing so, including the same harsh
reprimand from the court that attorneys can receive for “ask[ing]
inappropriate questions, ignor[ing] the court’s instructions, or otherwise
engag[ing] in improper or delaying behavior.” (Snow, supra, 30 Cal.4th 43,
78.) Bulls plainly tested the court’s patience, and eventually earned rebukes
for repeating his arguments on issues the court had already addressed,

ignoring the court’s explanations, and even contradicting the court.4 In
circumstances such as this, where a somewhat obstinate defendant
represents himself, “manifestations of friction between court and counsel,
while not desirable, are virtually inevitable . . . . ” (Snow, supra, 30 Cal.4th
43, 78–79.) That Judge Lewis eventually displayed some level of impatience
is hardly surprising. More importantly, it did not amount to coercive judicial

misconduct.5




4      For example, when Judge Lewis explained to Bulls that the discovery
violations he was focused on were technical and not substantial, Bulls told
Judge Lewis his analysis was “false.”
5     Because we conclude no judicial misconduct occurred here, we need not
discuss Bulls’s theory of prejudice.
                                       11
                            DISPOSITION
    The judgment is affirmed.



                                          DATO, J.

WE CONCUR:



McCONNELL, P. J.



AARON, J.




                                12